                Case 8:19-bk-10090-CPM               Doc 2     Filed 10/24/19       Page 1 of 9



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

IN RE:
CHRISTOPHER CHARLES SHAPIRO

                                                                      CASE NO.:
           Debtor.


                                                    CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the following
items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box is checked,
the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which may result Included           Not Included
     in a partial payment or no payment at all to the secured creditor. See Sections                         X
     C.5(d) and (e). A separate motion will be filed.


     Avoidance of a judicial lien or nonpossessory, nonpurchase money security Included                Not Included
     interest under 11 U.S.C. § 522(f). A separate motion will be filed. See Section X
     C.5(e).

     Nonstandard provisions, set out in Section E.                                      Included       Not Included
                                                                                                             X

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.




1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.



Effective September 1, 2019
             Case 8:19-bk-10090-CPM             Doc 2       Filed 10/24/19       Page 2 of 9



B.     MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
       10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments
       to the Trustee for the period of 36 months. If the Trustee does not retain the full 10%, any portion
       not retained will be disbursed to allowed claims receiving payments under the Plan and may cause
       an increased distribution to the unsecured class of creditors.

       $ 418.00      from month 1               through 36            .
       $             from month                 through               .
       $             from month                 through               .

C.     PROPOSED DISTRIBUTIONS.

       1.      ADMINISTRATIVE ATTORNEY’S FEES.


       Base Fee $ 4,500.00      Total Paid Prepetition $ 1,500.00         Balance Due $ 3,000.00

       MMM Fee $                 Total Paid Prepetition $                 Balance Due $

       Estimated Monitoring Fee at $ 50.00 per Month.

       Attorney’s Fees Payable Through Plan at 500.00 Monthly (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 Acct. No.                           Creditor                              Total Claim Amount




       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.       Creditor                              Total Claim Amount




        4.       TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.        SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the
Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The
Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as
practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof
of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c),



                                                     2
            Case 8:19-bk-10090-CPM               Doc 2   Filed 10/24/19       Page 3 of 9



and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured
creditors under the Plan shall be deemed contractually paid on time.

       (a)       Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
       Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid Through
       the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
       regular monthly postpetition payments on the following claims secured by Debtor’s principal
       residence. Postpetition mortgage payments must be included in the Plan Payments. Mortgage
       payments are due on the first payment due date after the case is filed and continue monthly
       thereafter. The amount of postpetition mortgage payments may be adjusted as provided for under
       the loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
       condominium associations and may, but need not, include the payment of postpetition assessments
       in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
       liability on these claims.

Last Four         Creditor          Collateral         Regular         Gap Payment       Arrears
Digits of                           Address            Monthly
Acct. No.                                              Payment




       (b)     Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
       HOA and Condominium Association Payments, and Arrears, if any, Paid Through the Plan
       Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
       monthly postpetition payments on the following claims secured by real property. Postpetition
       mortgage payments must be included in the Plan. Payments are due on the first payment due date
       after the case is filed and continue monthly thereafter. The amount of postpetition mortgage
       payments may be adjusted as provided for under the loan documents. The Plan may provide for the
       cure of arrearages to homeowner’s and condominium associations and may, but need not, include
       the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1),
       Debtor will not receive a discharge of personal liability on these claims.

Last Four         Creditor          Collateral         Regular         Gap Payment       Arrears
Digits of                           Address            Monthly
Acct. No.                                              Payment




                                                   3
             Case 8:19-bk-10090-CPM             Doc 2      Filed 10/24/19      Page 4 of 9



       (c)      Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
       Pending the resolution of a mortgage modification request, the Plan Payments shall include the
       following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
       31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
       homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for
       non-homestead, income-producing property, 75% of the gross rental income generated from the
       property. If Debtor obtains a modification of the mortgage, the modified payments shall be included
       in the Plan Payments. Debtor will not receive a discharge of personal liability on these claims.

 Last Four Digits of      Creditor                      Collateral Address        Adequate Protection
 Acct. No.                                                                        Payment




       (d)     Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
       Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
       to a claim secured solely by Debtor’s principal residence. A separate motion to determine
       secured status or to value the collateral must be filed. Payment on the secured portion of the
       claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
       Plan Payments do not include payments for escrowed property taxes or insurance.

 Last Four     Creditor        Collateral        Claim        Value           Payment         Interest
 Digits of                     Description/      Amount                       Through         Rate
 Acct. No.                     Address                                        Plan




       (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
       Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory,
       nonpurchase money security interest because it impairs an exemption or under 11 U.S.C. § 506 to
       determine secured status and to strip a lien.

 Last Four Digits of Acct. No.       Creditor                           Collateral Description /
                                                                        Address
unknown                              HSBC/Direct Merchants             Homestead Property and Personal
                                                                       Property



       (f)      Payments on Claims Secured by Real Property and/or Personal Property to Which
       11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
       § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
       date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
       personal use; or (2) incurred within one year of the petition date and secured by a purchase money
       security interest in any other thing of value. These claims will be paid in full under the Plan with
       interest at the rate stated below.
                                                    4
             Case 8:19-bk-10090-CPM             Doc 2     Filed 10/24/19       Page 5 of 9




 Last Four          Creditor        Collateral          Claim            Payment           Interest Rate
 Digits of                          Description/        Amount           Through Plan
 Acct. No.                          Address




       (g)     Claims Secured by Real or Personal Property to be Paid with Interest Through the
       Plan Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
       Plan with interest at the rate stated below.

 Last Four          Creditor        Collateral          Claim            Payment           Interest Rate
 Digits of                          Description/        Amount           Through Plan
 Acct. No.                          Address




       (h)     Claims Secured by Personal Property – Maintaining Regular Payments and Curing
       Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
       principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
       of personal liability on these claims.

 Last Four Digits      Creditor             Collateral           Regular               Arrearage
 of Acct. No.                               Description          Contractual
                                                                 Payment




       (i)      Secured Claims Paid Directly by Debtor. The following secured claims are being made
       via automatic debit/draft from Debtor’s depository account and will continue to be paid directly to
       the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under
       11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as
       to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
       intended to terminate or abrogate Debtor’s state law contract rights. Because these secured claims
       are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge
       of personal liability on these claims.

 Last Four Digits of Acct. No.      Creditor                             Property/Collateral

2487                               Homepoint                           7771 SE Hwy 42, Summerfiled,
                                                                       FL 34491
5900                               Elements                             2015 Infiniti Q60


                                                    5
            Case 8:19-bk-10090-CPM               Doc 2      Filed 10/24/19       Page 6 of 9




9643                                Fort Knox Federal CU                 2013 Toyota Prius

3774                                MB Financial                         30 FT Travel Trailer

                                    Railroad & Industrial FCU            Secured Loan

       (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       upon the filing of this Plan.

 Last Four Digits of Acct. No.       Creditor                             Collateral
                                                                          Description/Address
2059                                Navitas Credit                       2013 Peterbilt




       (k)      Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
       payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
       1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
       respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
       are neither terminated nor abrogated. Because these secured claims are not provided for under the
       Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
       claims.

 Last Four Digits of Acct. No.       Creditor                              Collateral
                                                                           Description/Address




        6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11
U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

       (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
       following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
       the Plan, Debtor will not receive a discharge of personal liability on these claims.

 Last Four Digits    Creditor/Lessor         Description of        Regular                Arrearage and
 of Acct. No.                                Leased Property       Contractual            Proposed Cure
                                                                   Payment


                                                     6
             Case 8:19-bk-10090-CPM             Doc 2      Filed 10/24/19       Page 7 of 9



       (b)      Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
       via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
       to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
       under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
       as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
       intended to terminate or abrogate Debtor’s state law contract rights. Because these leases/executory
       contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a
       discharge of personal liability on these claims.

 Last Four Digits of Acct. No.      Creditor/Lessor                      Property/Collateral




       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
       Property. Debtor rejects the following leases/executory contracts and will surrender the following
       leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan.

 Last Four Digits of Acct. No.      Creditor/Lessor                      Property/Collateral to be
                                                                         Surrendered




        7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $ 7799.00.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing
               such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the creditor’s
               proof of claim or other amount as allowed by order of the Court.




                                                    7
          Case 8:19-bk-10090-CPM               Doc 2      Filed 10/24/19        Page 8 of 9



     3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
             the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this
             case, unless the Court orders otherwise. Property of the estate

             (a) X         shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
             this case, unless the Court orders otherwise, or

             (b)           shall vest in Debtor upon confirmation of the Plan.

     4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
             and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
             Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof
             of claim will control, unless the Court orders otherwise.

     5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
             distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
             with this Plan, the provisions of the Plan control prior to confirmation, after which time the
             Order Confirming Plan shall control.

     6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
             (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with
             a statement to that effect.) For each tax return that becomes due after the case is filed, Debtor
             shall provide a complete copy of the tax return, including business returns if Debtor owns a
             business, together with all related W-2s and Form 1099s, to the Trustee within 14 days of
             filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered by the
             Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan Payments.
             Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
             refund to the following year’s tax liability. Debtor shall not spend any tax refund without
             first having obtained the Trustee’s consent or Court approval.

E.   NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
     3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this Section are
     deemed void and are stricken.




                                                   8
              Case 8:19-bk-10090-CPM            Doc 2     Filed 10/24/19     Page 9 of 9




                                          CERTIFICATION

          By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
 certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
 contained in the Model Plan adopted by this Court, and that this Plan contains no additional or
 deleted wording or nonstandard provisions other than any nonstandard provisions included in
 Section E.

 SIGNATURE(S):

 Debtor(s)


/s/ Christopher Charles Shapiro                                  Date 10/24/2019


                                                                Date


 Attorney for Debtor(s)


/s/ Maria D. Boudreaux, Esq.                                    Date 10/24/2019




                                                    9
